DUDLEY, TOPPER
AND FEUERZEIG, LLP
1000 Frederiksberg Gade
P.O. Box 756
St. Thomas, U.S, V.I. 00804-0756
(340) 774-4422

 

 

Case: 3:18-cv-00073-RM Document #: 10 Filed: 10/26/18 Page 1 of 4

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN

CROWN BAY MARINA, L.P.,

Plaintiff, Case No. 3:18-cv-00073-CVG-RM

Vv.

REEF TRANSPORTATION, LLC, and
MORNING STAR — VICL a 25’ Water Taxi
and her tackle, gear, apparel and appurtenances
in rem, and EVENING STAR — VICL, a 25’
Water Taxi and her tackle, gear, apparel and
Appurtenances, in rem,

Defendants.

Nee Ne Ne Se ee ee ee ee ey ee ee ee” ee” ee”

 

ANSWER

Defendant Reef Transportation, LLC (“Reef”), through its attorneys, Dudley, Topper and
Feuerzeig, LLP, answers the correspondingly numbered paragraphs of the verified complaint
filed by Crown Bay Marina, L.P. (“CBM”) as follows:

1-2. Admitted.

3-4. Reef lacks knowledge or information sufficient to form a belief about the truth of
the allegations of these paragraphs.

5-7. Admitted:

8. Reef lacks knowledge or information sufficient to form a belief about the truth of
the allegations of this paragraph because the person who signed the license agreements attached
as Exhibit A to the verified complaint was not authorized to sign any agreement that was
materially different from previous agreements signed by one of Reef’s members or its Director

of Operations.

 
DUDI.EY, TOPPER
AND FEUERZEIG, LLP
1000 Frederiksberg Gade
P.O, Box 756
St. Thomas, U.S. V.1. 00804-0756
(340) 774-4422

 

 

Case: 3:18-cv-00073-RM Document #: 10 Filed: 10/26/18 Page 2 of 4

Crown Bay Marina, L.P. v. Reef Transportation, LLC, et al.
Case No. 3:18-cv-00073-CVG-RM
Page 2
9. Denied as characterized, since the terms of the license agreement speak for
themselves.

10. Admitted.

11-15. Denied.

 

AFFIRMATIVE DEFENSES
1. The verified complaint fails to state a claim against Reef upon which relief can be
granted.
2. CBM’s claims are barred by its assumption of the risk of damage to its marina by

inviting insured vessel owners to use its marina as a safe harbor so that it could not only charge
extortionate rates for those desperately seeking refuge from Hurricane Irma, but have a potential
source of third-party insurance funds to repair or rebuild its uninsured or underinsured marina.
Reef further affirmatively represents that unlike previous weather events when it would
temporarily use CBM’s marina as a safe harbor and execute dockage agreements for such use,
Hurricane Irma was the first time CBM allowed any vessels to remain in its marina during a
named storm.

3, To the extent that the license agreements attached as Exhibit A to the verified
complaint materially differed from the license or dockage agreements previously executed by
one of Reef’s members or its Director of Operations, they were executed without notice to or
authorization by Reef and are therefore invalid.

4. CBM’s claims are barred or diminished by its comparative or contributory
negligence.

Si. CBM’s claims are barred by the doctrine of estoppel.

 
DUDLEY, TOPPER
AND FEUERZEIG, LLP
1000 Frederiksberg Gade
P.O, Box 756
St. Thomas, U.S. V.J. 00804-0756
(340) 774-4422

 

 

Case: 3:18-cv-00073-RM Document #: 10 Filed: 10/26/18 Page 3 of 4

Crown Bay Marina, L.P. v. Reef Transportation, LLC, et al.
Case No. 3:18-cv-00073-CVG-RM

Page 3

6. CBM’s claims are barred by the doctrine of laches or the applicable limitation
period.

7. CBM’s claims are barred by the doctrine of unclean hands,

8. CBM’s claims are barred by the doctrine of waiver.

9. CBM’s license agreements are invalid because they are contracts of adhesion that

are unconscionable and contrary to public policy.

10. CMB’s recovery, if any, should be barred or diminished by its failure to mitigate
damages.

11. CBM’s claims are barred by its fraud or inequitable conduct.

12. CBM lacks standing to bring this action.

13. CBM’s claims are barred or diminished by the collateral source doctrine, setoff
and recoupment.

14. CBM’s alleged damages were caused in whole or in part by intervening,
superseding and/or natural causes or acts of God over which Reef had no control.

15. The claims asserted in the verified complaint are frivolous and violate the
provisions of Fed. R. Civ. P. 11(b).

16. Reef is entitled to exoneration from or limitation of liability pursuant to the

Limitation of Liability Act, 46 U.S.C. Chapter 305.

Accordingly, Reef Transportation, LLC respectfully requests this Court to enter
judgment in its favor dismissing the verified complaint with prejudice, awarding it costs
including reasonable attorneys’ fees, and providing such further relief as is just and proper under

the circumstances.

 
DUDLEY, TOPPER
AND FEUERZEIG, LLP
1000 Frederiksberg Gade
P.O. Box 756
St. Thomas, U.S. V.|. 00804-0756
(340) 774-4422

 

 

Case: 3:18-cv-00073-RM Document #: 10 Filed: 10/26/18 Page 4 of 4

Crown Bay Marina, L.P. v. Reef Transportation, LLC, et al.
Case No. 3:18-cv-00073-CVG-RM

 

Page 4

Respectfully Submitted,

DUDLEY, TOPPER and FEUERZEIG, LLP
DATED: October 26, 2018 By:  s/Gregory H. Hodges

Gregory H. Hodges (V.I. Bar No. 174)

Law House

1000 Frederiksberg Gade

St. Thomas, VI 00804
Telephone: (340) 715-4405
Telefax: (340) 715-4400
Email: ghodges@dtflaw.com

Attorneys for Reef Transportation, LLC
CERTIFICATE OF SERVICE

It is hereby certified that on this 26 day October, 2018, I electronically filed the
foregoing Answer with the Clerk of the Court using the CM/ECF system, which will send a
notification of such filing (NEF) to the following:

A.J. Weiss, Esq.

A.J. Weiss & Associates

6934 Vessup Lane

St. Thomas, VI 00802

Email: jeffweiss(@weisslaw-vi.net

s/Gregory H. Hodges

RADOCS\5473\8\DRETPLDG\1881530,DOC

 
